IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JANE DOE,                                     : No. 75 WM 2020
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DIOCESE OF GREENSBURG, BISHOP                 :
 LAWRENCE E. BRANDT, AND BISHOP                :
 EDWARD C. MALESIC,                            :
                                               :
                     Petitioners               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Application “for Extraordinary

Relief and for the Court to Exercise its King’s Bench Powers” is DENIED.